DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plojoux et al. (9,516,899).
With regard to claim 1, Plojoux teaches, as shown in figures 1-3b and taught in column 4 lines 7-9: “A heating device 20 for heating tobacco cigarette 2, comprising: a base 21; a supporter 10 disposed on the base, the supporter comprising a chamber (inside 10 in figure 2) therein, the chamber being configured for receiving the tobacco cigarette 2; an electromagnetic induction coil wound around the supporter and configured for generating an alternative magnetic field in the chamber (this is an inherent feature of inductive heating elements, which are mentioned in column 4 lines 7-9); at least one first heating element 24 disposed in the chamber; when the tobacco cigarette 2 is disposed in the chamber, the at least one first heating element 24 contacts an outer surface of the tobacco cigarette 2 and is configured for generating a vortex in the alternative magnetic field to heat the tobacco cigarette 2; and a second heating element 22 disposed on the base 21; when the tobacco cigarette 2 is disposed in the chamber, the second heating element 22 is inserted into the tobacco cigarette 2 and configured to generate a vortex in the alternative magnetic field to heat the tobacco cigarette 2; wherein, the at least one first heating element 24 is disposed around a periphery of the second heating element 22, and the at least one first heating element 24 forms a cut (between 24 and 26 in figure 3b) extending along an axial direction of the electromagnetic induction coil”.

With regard to claim 2, Plojoux teaches: “The heating device of claim 1”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the at least one first heating element comprises two first heating elements (24 and 26); and the two first heating elements are spaced from each other by a predetermined distance along a circumferential direction of an inner wall of the chamber, thus forming the cut”.

With regard to claim 3, Plojoux teaches: “The heating device of claim 2”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the two first heating elements comprise a first arc-shaped heating piece 24 and a second arc-shaped heating piece 26 matched with the outer surface of the tobacco cigarette 2, and the first arc-shaped heating piece 24 and the second arc-shaped heating piece 26 are symmetrically disposed at two sides of the second heating element 22”.

With regard to claim 7, Plojoux teaches: “The heating device of claim 1”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the base 21 comprises a bulge part (top projecting ring around 21 in figure 3b) and a substrate (bottom ring of 21 in figure 3b), the bulge part is inserted into the chamber of the supporter 10 to allow the supporter 10 to be installed in the base 21”.

With regard to claim 8, Plojoux teaches: “The heating device of claim 1”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the base 21 comprises a fixing structure (portion of 21 surrounding 22 in figure 2) configured to fix the second heating element 22 in the base 21”.

With regard to claim 9, Plojoux teaches: “The heating device of claim 1”, as shown above.
Plojoux also teaches, as shown in figures 1-3b and taught in column 9 lines 17-20: “wherein the heating device 20 further comprises a temperature sensor, the temperature sensor is disposed on the second heating element or the at least one first heating element, or between the at least one first heating element and the second heating element (an inherent property of a controller 30 that controls the power based on the temperature)”.

With regard to claim 10, Plojoux teaches: “…and a heating device according to claim 1”, as shown above.
Plojoux also teaches, as shown in figures 1-3b and taught in column 4 lines 7-9: “A smoking set 100, comprising: a power supply module 40… wherein the power supply module 40 is coupled with the electromagnetic inductive coil in the heating device and configured for supplying an alternating current to the electromagnetic inductive coil ”, as this would be inherent in a device that uses inductive heating.

With regard to claim 11, Plojoux teaches: “The heating device of claim 10”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the at least one first heating element comprises two first heating elements (24 and 26); and the two first heating elements are spaced from each other by a predetermined distance along a circumferential direction of an inner wall of the chamber, thus forming the cut”.

With regard to claim 12, Plojoux teaches: “The heating device of claim 11”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the two first heating elements comprise a first arc-shaped heating piece 24 and a second arc-shaped heating piece 26 matched with the outer surface of the tobacco cigarette 2, and the first arc-shaped heating piece 24 and the second arc-shaped heating piece 26 are symmetrically disposed at two sides of the second heating element 22”.

With regard to claim 16, Plojoux teaches: “The heating device of claim 10”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the base 21 comprises a bulge part (top projecting ring around 21 in figure 3b) and a substrate (bottom ring of 21 in figure 3b), the bulge part is inserted into the chamber of the supporter 10 to allow the supporter 10 to be installed in the base 21”.

With regard to claim 17, Plojoux teaches: “The heating device of claim 10”, as shown above. 
Plojoux also teaches, as shown in figures 1-3b: “wherein the base 21 comprises a fixing structure (portion of 21 surrounding 22 in figure 2) configured to fix the second heating element 22 in the base 21”.

With regard to claim 18, Plojoux teaches: “The heating device of claim 10”, as shown above.
Plojoux also teaches, as shown in figures 1-3b and taught in column 9 lines 17-20: “wherein the heating device 20 further comprises a temperature sensor, the temperature sensor is disposed on the second heating element or the at least one first heating element, or between the at least one first heating element and the second heating element (an inherent property of a controller 30 that controls the power based on the temperature)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Plojoux et al. (9,516,899).
With regard to claim 4, Plojoux teaches: “The heating device of claim 3”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the second heating element 22 is a plate-shaped structure with a first surface (broad surfaces of 22 facing lower-left and upper- right in figure 3b) and a second surface (narrow surfaces facing upper-left and lower-right in figure 3b); the first surface has a larger area than the second surface”.
Plojoux does not teach: “the first surface faces the cut”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the second heating element so that the first surface faces the cut in order to better heat the areas exposed in the cut in the first heating element. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 5, Plojoux teaches: “The heating device of claim 4”, as shown above.
Plojoux, as modified above, also teaches: “wherein the first surface is perpendicular with a line connecting two ends of the first arc-shaped heating piece; and the first surface is perpendicular with a line connecting two ends of the second arc-shaped heating piece; the second surface is parallel with a line connecting two ends of the first arc-shaped heating piece; and the second surface is parallel with a line connecting two ends of the second arc-shaped heating piece”, since oriented with the first surface facing the cuts, these limitations are met in the modified version of Plojoux.

With regard to claim 13, Plojoux teaches: “The heating device of claim 12”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the second heating element 22 is a plate-shaped structure with a first surface (broad surfaces of 22 facing lower-left and upper- right in figure 3b) and a second surface (narrow surfaces facing upper-left and lower-right in figure 3b); the first surface has a larger area than the second surface”.
Plojoux does not teach: “the first surface faces the cut”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the second heating element so that the first surface faces the cut in order to better heat the areas exposed in the cut in the first heating element. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 14, Plojoux teaches: “The heating device of claim 13”, as shown above. 
Plojoux, as modified above, also teaches: “wherein the first surface is perpendicular with a line connecting two ends of the first arc-shaped heating piece; and the first surface is perpendicular with a line connecting two ends of the second arc-shaped heating piece; the second surface is parallel with a line connecting two ends of the first arc-shaped heating piece; and the second surface is parallel with a line connecting two ends of the second arc-shaped heating piece”, since oriented with the first surface facing the cuts, these limitations are met in the modified version of Plojoux.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Plojoux et al. (9,516,899) in view of Fraley (585,310).
With regard to claim 6, Plojoux teaches: “The heating device of claim 1”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the heating device 20 further comprises a heat insulating layer 52”.
Plojoux does not teach: “the heat insulating layer is disposed between the electromagnetic inductive coil and the at least one first heating element; the heat insulating layer is configured to reduce heat in the chamber transferring outside”.
In the same field of endeavor before the effective filing date of the claimed invention, Fraley teaches, as shown in figures 1-4 and taught in column 2 lines 76-97: “the heat insulating layer K is disposed between the electromagnetic inductive coil J’ and the at least one first heating element B; the heat insulating layer K is configured to reduce heat in the chamber transferring outside”, as this is an inherent feature of insulation surrounding the heating element B. it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fraley with the invention of Plojoux in order to create an effective heater with simplified construction (Fraley, column 3 lines 3-6).

With regard to claim 15, Plojoux teaches: “The heating device of claim 10”, as shown above.
Plojoux also teaches, as shown in figures 1-3b: “wherein the heating device 20 further comprises a heat insulating layer 52”.
Plojoux does not teach: “the heat insulating layer is disposed between the electromagnetic inductive coil and the at least one first heating element; the heat insulating layer is configured to reduce heat in the chamber transferring outside”.
In the same field of endeavor before the effective filing date of the claimed invention, Fraley teaches, as shown in figures 1-4 and taught in column 2 lines 76-97: “the heat insulating layer K is disposed between the electromagnetic inductive coil J’ and the at least one first heating element B; the heat insulating layer K is configured to reduce heat in the chamber transferring outside”, as this is an inherent feature of insulation surrounding the heating element B. it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fraley with the invention of Plojoux in order to create an effective heater with simplified construction (Fraley, column 3 lines 3-6).
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. With regard to claim 1, the Applicant argues that the heaters in Plojoux are not inductive heaters and therefore are not “configured to generate a vortex in the alternative magnetic field to heat the tobacco cigarette.  The Examiner respectfully disagrees, as in column 4 lines 7-9, Plojoux states explicitly “Alternatively, the electric heaters may comprise one or more infra-red heating elements, photonic sources, or inductive heating elements”.  Therefore, Plojoux discloses that both the heaters may be inductive heating elements, and, as such, would inherently be “configured to generate a vortex in the alternative magnetic field to heat the tobacco cigarette”.  The Applicant further argues that the statement that the internal and external heating elements of Plojoux may be configured to be controlled to be at different temperatures indicates that the heaters are not inductive.  The Examiner respectfully disagrees, as while in some embodiments, the heaters might be at different temperatures, it is not required by the language in the specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831